Order entered November 11,9)              , 2012




                                                In The
                                       Court of appeaW
                            jfiftb rsicstrirt of Cexao at 3Datfass
                                         No. 05-12-00924-CR

                              ROGELIO ROGER SOTO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-35886-T

                                                ORDER

        The Court REINSTATES the appeal.

        On October 8, 2012, we ordered the trial to make findings regarding new counsel for

appellant in light of the death of his retained attorney W. Tyler Wilson. We have received the

trial court's order appointing John Tatum to represent appellant. Accordingly, we DIRECT the

Clerk of this Court to substitute John Tatum as appellant's appointed attorney of record in place

of W. Tyler Wilson.

        The clerk's and reporter's records have been filed. Accordingly, appellant's brief is due

within thirty days of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to John

Tatum and the Dallas County District Attorney's Office.
       We further DIRECT the Clerk to send a copy of this order to Robert E. Luttrell III, 4 E.

Chambers Street, Cleburne, Texas 76031-5542.



                                                                        /

                                                   DAVID L. BRIDGES
                                                   JUSTICE